                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

ROLANDO ZAPATA,

          Plaintiff,

v.                             Case No:    2:19-cv-163-FtM-29MRM

XTREME RECOVERY & TRANSPORT,
INC.,   a   Florida   profit
corporation, DAVID MAYHOOD,
individually,    and   TYLER
GOSSARD, individually,

          Defendants.


                        OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #21), filed

June 28, 2019, recommending that the Joint Motion to Approve

Settlement and for Dismissal With Prejudice (Doc. #18) be granted,

the settlement agreement be approved, and the case dismissed.      On

July 2, 2019, the parties filed a Joint Notice of Non-Objection

(Doc. #22).

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.       28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).       In the absence of specific

objections, there is no requirement that a district judge review
factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.            28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.            See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     Defendant David Mayhood did not execute the joint motion, but

the parties notified the Court that the intent was to encompass

defendant in the dismissal with prejudice.         (Doc. #20.)       After

conducting an independent examination of the file and upon due

consideration of the Report and Recommendation, the Court accepts

the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The   Report   and   Recommendation   (Doc.   #21)    is   hereby

adopted and the findings incorporated herein.

     2.   The parties' Joint Motion to Approve Settlement and for

Dismissal With Prejudice (Doc. #18) is granted and the Settlement

Agreement and Release (Doc. #18-1) is approved as a fair and

reasonable resolution of a bona fide dispute.

     3.   Defendant David Mayhood is dismissed with prejudice and

shall be terminated on the docket.



                                 - 2 -
     4.   The Clerk shall enter judgment dismissing the case as to

defendants Xtreme Recovery & Transports, Inc. and Tyler Gossard

with prejudice, terminate all deadlines and motions, and close the

file.

     DONE and ORDERED at Fort Myers, Florida, this     15th   day

of July, 2019.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
